DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 8 recite the limitation "according to claim 4" in first line. There is insufficient antecedent basis for this limitation in the claim because claim 4 has been canceled. It is best understood by examiner that applicant meant to claim “according to claim 1”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khachatryan et al. (US 2015/0319813 A1 hereinafter referred to as “Khachatryan”).
With respect to claim 1, Khachatryan discloses, in Figs.1A-1B and 2, a flexible display device, comprising: an organic light emitting structure (PA1-3) (see Par.[0029]-[0030] wherein pixels areas PA1-PA3 to emit light so that the organic electroluminescent display device 200 may display an image is disclosed); and an organic layer (L2 and CP) covering the organic light emitting structure (PA), wherein the organic layer (L2 and CP) includes grooves/(zigzag pattern) filled with an inorganic material (L1) (see Par.[0039]-[0043] wherein zigzag pattern filled with inorganic layer L1 and organic L2, CP are disclosed), the grooves are disposed between an upper portion/(upper surface) of the organic layer (L1 and CP) and a lower portion/(lower surface) of the organic layer (L1 and CP).
Moreover, regarding the limitation “organic layer filled with an inorganic material”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Khachatryan because the said limitation refers to a process steps of providing specific areas of 
With respect to claim 2, Khachatryan discloses, in Figs. 1A-1B and 2, the flexible display device, wherein the organic layer (L2 and CP) has one or more layers, and the inorganic material (LI) is disposed in at least one of the one or more layers of the organic layer (see Par.[0039]-[0042] wherein inorganic layer LI and organic L2, CP are disclosed).
With respect to claim 5, Khachatryan discloses, in Figs.1A-1B and 2, the flexible display device, wherein the groove is formed by a plurality of connected groove units, and a projection of the groove on the organic layer covers the organic layer.
With respect to claim 8, Khachatryan discloses, in Figs.1A-1B and 2, the flexible display device, wherein the groove units comprise first groove units having cross sections of semicircular ring shape, and the groove is formed by the connected first groove units.
With respect to claim 10, Khachatryan discloses, in Figs.1A-1B and 2, the flexible display device, wherein the plurality of groove units are connected to form a groove having a pulse wave shape in cross section.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following cited prior art either alone or in combination teach all the lements of claim 1: Han et al. US 2014/0093700 A1 in Fig.2, Okada et al. US 2007/0290607 A1 in Figs.8-9, .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the current rejection does not rely on the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818